United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Martinsburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1617
Issued: March 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from an April 29, 2008 decision of the
Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether the Office properly found a $9,011.25 overpayment of
compensation for the period October 14, 2003 to January 19, 2008 as appellant received
augmented compensation while having no eligible dependents; and (2) whether the Office
properly found that the overpayment was not subject to waiver; and (3) whether the Office
properly determined that it would recover the overpayment by deducting $125.00 from her
continuing compensation every four weeks.

FACTUAL HISTORY
The Office accepted that on November 1, 1979 appellant, then a 45-year-old nursing
assistant, sustained a lumbar sprain and lumbar disc herniations requiring L4-6 laminectomies
and fusion. Appellant did not return to work after the injury. She received compensation on the
periodic rolls at the two-thirds rate as she had no eligible dependents. The record indicates that
appellant married in early 1989. The Office then paid compensation at the augmented threefourths rate.
In a November 26, 2003 health benefits election form, appellant advised the Office that
her husband died on October 13, 2003 and that she had no other eligible dependents.1 However,
the Office continued to pay compensation at the augmented rate. The record contains periodic
roll worksheets for the periods January 25 to February 21, 2004, October 31 to November 27,
2004 and January 21 to February 17, 2007 showing that compensation was paid at the threefourths rate in the amounts of $1,244.20, $1,265.20 and $1,466.00 respectively. The Office
reduced appellant’s compensation rate to the two-thirds rate on January 20, 2008.
By notice dated January 30, 2008, the Office advised appellant of its preliminary
determination that $9,011.25 overpayment of compensation was created as she received
compensation at the augmented rate from October 14, 2003 to January 19, 2008 although she had
no eligible dependents. It noted that from October 14, 2003 to January 19, 2008 appellant was
paid $73,596.64 in compensation but was only entitled to $64,585.39. The Office afforded
appellant 30 days to provide financial information and to request a hearing. Appellant did not
respond.
By decision dated April 29, 2008, the Office finalized the overpayment determination in
the amount of $9,011.25 for the period October 14, 2003 to January 19, 2008, as she received
augmented compensation while having no eligible dependents. It found appellant not at fault as
she promptly notified the Office of her husband’s death. However, as appellant did not submit
any financial information as requested, the Office directed recovery of the overpayment by
deducting $125.00 from her continuing compensation every 28 days. It noted that it would
recover the entire $9,011.25 principal and $1,499.33 in interest, for a total repayment of
$10,510.58.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.3 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
1

Appellant also noted her husband’s death on EN1032 forms signed on September 23, 2005, January 26 and
October 24, 2007.
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

2

because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”4 If a
claimant receives augmented compensation during a period where he or she has no eligible
dependents, the difference between the compensation he or she was entitled to receive at the twothirds compensation rate and the augmented compensation received at the three-quarters rate
constitutes an overpayment of compensation.5
ANALYSIS
The Board finds that appellant received an overpayment of compensation. The record
supports that appellant was paid wage-loss compensation at the augmented three-quarters rate
after her husband passed away on October 13, 2003 and that she had no other qualifying
dependents. Appellant timely informed the Office of her husband’s death. However, it
continued to pay appellant compensation at the augmented three-quarters rate through
January 19, 2008.
The Board finds that appellant was not entitled to compensation at the augmented threequarters rate after her husband died on October 13, 2003. Appellant was only entitled to receive
compensation at the statutory two-thirds rate. An overpayment in compensation was created
once her husband died.6
The Board finds, however, that this case is not in posture for decision regarding the
amount of the overpayment. The Office found that appellant received $73,596.64 in
compensation from October 14, 2003 to January 19, 2008 but was only entitled to $64.585.39.
However, the record is insufficient to confirm either amount. There are payment records only
for the periods January 25 to February 21, 2004, October 31 to November 27, 2004 and
January 21 to February 17, 2007. There are no records for the remainder of the period of the
overpayment. Therefore, the record is insufficient to establish that appellant received $73,596.64
in compensation. Also, the Office did not explain how it calculated the $64,585.39 amount. The
case will be remanded to the Office for further development to determine the amount of the
overpayment.
As the case will be remanded for further development regarding the amount of
overpayment, it is premature for the Board to address the issues of waiver and recovery.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding the amount of the
overpayment. The case will be remanded to the Office for additional development. As the case
is not in posture regarding the amount of the overpayment, it is premature for the Board to
address the issues of waiver and recovery.
4

5 U.S.C. § 8129(a).

5

Diana L. Booth, 52 ECAB 370 (2001).

6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2008 is set aside and the case remanded to the Office
for additional development consistent with this decision of the Board.
Issued: March 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

